Citation Nr: 0015150	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
elbows.

2.  Entitlement to service connection for arthritis of the 
left hip.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from June 1974 to April 1985.

The veteran filed a claim in April 1998 for service 
connection for disabilities to include the left hip, low 
back, and both elbows.  This appeal arises from the November 
1998 rating decision from the Columbia, South Carolina 
Regional Office (RO) that granted service connection for 
traumatic arthritis of the low back and assigned a 0 percent 
evaluation, and denied the claims for service connection for 
arthritis of the elbows and for service connection for 
arthritis of the left hip.  A Notice of Disagreement was 
filed in December 1998 and a Statement of the Case was issued 
in December 1998.  A substantive appeal was filed in January 
1999 with a request for a hearing at the RO before a local 
hearing officer.

In writing in March 1999, the veteran canceled his request 
for a RO hearing.

By rating decision in August 1999, the RO increased the 
evaluation for the veteran's service connected traumatic 
arthritis of the low back to 10 percent.  The veteran has 
continued his appeal of the 10 percent rating.

The issues of service connection for arthritis of the left 
hip and entitlement to a rating in excess of 10 percent for 
arthritis of the low back are the subjects of the Remand 
decision below.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that he currently suffers from arthritis of the elbows; the 
claim is not plausible.

2.  The veteran has requested that an independent medical 
expert's opinion be obtained.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the elbows is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  An advisory opinion from an independent medical expert 
regarding the issue of service connection for arthritis of 
the elbows is not for consideration in the absence of the 
presentation of a well-grounded claim.  38 U.S.C.A. §§ 5107, 
7109 (West 1991); 38 C.F.R. § 20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in January 1974, no 
history of swollen or painful joints; arthritis, rheumatism, 
or bursitis; or bone, joint or other deformity was reported.  
Though somewhat illegible, it appears that a history of 
painful or "trick" shoulder or elbow was reported, however, 
there was no explanation regarding this.  On examination, the 
veteran's upper extremities were clinically evaluated as 
normal.

On a re-enlistment examination in April 1980, no history of 
swollen or painful joints; arthritis, rheumatism, or 
bursitis; bone, joint or other deformity; or painful or 
"trick" shoulder or elbow was reported.  On examination, 
the veteran's upper extremities were clinically evaluated as 
normal.

On a separation examination in September 1984, no history of 
arthritis, rheumatism, or bursitis; bone, joint or other 
deformity; or painful or "trick" shoulder or elbow was 
reported.  A history of swollen or painful joints was 
reported; it was indicated that the veteran had a trick knee 
secondary to a sprained right knee.  On examination, the 
veteran's upper extremities were clinically evaluated as 
normal. 

In April 1998, the veteran filed a claim for service 
connection for disabilities to include both elbows.  He 
reported pain, stiffness, and aching of both elbows. 

By rating action of November 1998, service connection for 
arthritis of the elbows was denied.  The current appeal to 
the Board arises from this action.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war or after December 31, 
1946 and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has bilateral elbow 
arthritis that was incurred during service.  The service 
medical records are silent regarding complaints, clinical 
findings, and diagnoses of any elbow disability.

Further, the record is negative for any diagnoses of an elbow 
disability post service.  As there is no current medical 
evidence to establish the presence of any elbow disability 
claimed on appeal, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The only evidence that would support 
the veteran's claim is found in his statements; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
having failed to present evidence of a plausible claim for 
entitlement to service connection for arthritis of the 
elbows, that claim must be denied.

Finally, the representative has requested an independent 
medical expert's opinion be obtained.  The applicable 
criteria pertaining to independent medical expert opinions 
provide as follows:  

Independent medical expert opinions.  
When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with which arrangements for 
such opinions have been made by the 
Secretary of Veterans Affairs.

38 C.F.R. § 20.901(d).

Consideration of whether an independent medical examination 
is deemed necessary in this case need not be reached as there 
is no well-grounded claim.  Absent a well-grounded claim, 
there is no duty to assist.  The proposition that the VA has 
a duty to assist claimants whose claims are not well grounded 
has been rejected by the United States Court of Appeals for 
Veterans Claims.  On July 14, 1999, the Court affirmed a 
September 6, 1996 Board decision which denied claims for 
service connection for several disabilities as not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In that 
case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for arthritis of the elbows is denied.


REMAND

In this case, the veteran contends, in part, that the RO 
erred by failing to grant a rating in excess of 10 percent 
for the service connected traumatic arthritis of the low 
back.

Initially, it is noted that the representative has raised the 
issue of whether the veteran's service connected low back 
arthritis is traumatic or degenerative.  This issue is 
inextricably intertwined with the issue of entitlement to 
service connection for arthritis of the left hip.  Therefore, 
the RO should reconsider the issue of whether the veteran has 
traumatic or degenerative arthritis of the low back.  In 
doing so, it is noted that in service in August 1983, the 
veteran was seen with complaints of low back pain for one 
year.  On x-ray, slight right convex of the lumbar spine was 
seen; it was noted that it may have been positional.  In 
October 1984, the veteran was seen having falling off of an 
aircraft wing two months previously.  The x-ray of the 
lumbosacral spine showed minimal osteophytes.  No subacute or 
old fractures were noted.  In April 1985, the veteran was 
seen with complaints that both sides of the back had been 
sore at the mid axillary line for one year. 

Following the determination of whether the arthritis of the 
low back is degenerative or traumatic, the RO should 
reconsider the issue of service connection for the left hip, 
to include consideration of 38 C.F.R. §§ 3.307, 3.309, which 
allow arthritis, if manifested to a compensable degree within 
one year of service, to be subject to presumptive service 
connection.

The undersigned notes that as to the issue of entitlement to 
a rating in excess of 10 percent for arthritis of the low 
back, the record is inadequate for rating the veteran.  The 
latest VA examination in June 1999 did not take into 
consideration the requirements of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that in evaluating a service-connected 
joint, the Board erred by not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement under 38 C.F.R. § 4.45.  Thus, when 
considering the rating to be assigned a service-connected 
joint, medical evidence must be obtained as to any additional 
range of motion loss or ankylosis due to pain on use, 
incoordination, weakness, fatigability, or during flare-ups.  
DeLuca.  It was indicated that the veteran has flare ups, 
therefore, the extent of any diminished range of motion 
during flare ups should be documented in a current 
examination.  Additionally, the veteran has reported numbness 
into the lower extremities due to the service connected back 
disability.  Therefore, the veteran should be afforded an 
orthopedic examination to address the DeLuca requirements and 
a neurological examination to address any radicular symptoms.

Additionally, on the June 1999 VA examination report, the 
examiner noted that x-ray reports were not available.  The 
duty to assist a veteran as provided for in 38 U.S.C.A. 
§ 5107(a) has been interpreted to require providing the 
veteran with a VA examination that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  This is to ensure that the evaluation 
of a disability is a fully informed one.  Thus, another 
examination should be ordered and all indicated diagnostic 
test should be performed and their results reviewed.
 
Additionally, there is an indication in the record that the 
veteran has been treated at the Columbia, South Carolina VA 
Medical Center.  Treatment records from this provider and 
facility should be requested prior to a VA examination.  VA 
has a duty to assist the veteran in the development of facts 
pertaining to this claim.  The Court has held that the duty 
to assist the claimant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for arthritis of the low back in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
those from the Columbia, South Carolina 
VAMC.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic exam and neurological 
examinations to regarding the service 
connected arthritis of the low back.  The 
veteran should be notified of the 
importance of appearing for the 
examinations.  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The orthopedic examiner should indicate 
as follows:
(The answers should be numbered to 
correspond to the questions posed.)

I.  The examiner should provide an 
opinion as to whether it is at least 
as likely as not that the service 
connected arthritis of the low back 
is degenerative or traumatic in 
nature.  

If the service connected arthritis 
of the low back is determined to be 
degenerative in nature, the examiner 
should indicate all joints affected 
by such arthritis as determined by 
x-ray, to include the left hip.  For 
these joints, the examiner should 
determine the normal range of motion 
as well as the range of motion of 
the affected joint, whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of such affected joint, 
due to any of the following:  (1) 
pain on use, including flare ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The above determinations must, if 
feasible, be expressed in terms of 
the degree of additional range of 
motion loss or ankylosis (specify 
whether favorable or unfavorable) 
due to pain on use or during flare 
ups under § 4.45.  If the examiner 
is unable to make such a 
determination, it should be so 
indicated on the record.

II.  The range of motion of the 
veteran's low back and the normal 
range of motion should be indicated 
in degrees.  It should also be 
indicated whether there is any 
muscle spasm on extreme forward 
bending; loss of lateral motion; 
abnormal mobility on forced motion; 
listing of whole spine to opposite 
side, or positive Goldthwaite's 
sign; and whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
arthritis of the low back, due to 
any of the following:  (1) pain on 
use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The above determinations must, if 
feasible, be expressed in terms of 
the degree of additional range of 
motion loss or ankylosis (specify 
whether favorable or unfavorable) 
due to pain on use or during flare 
ups under § 4.45.  If the examiner 
is unable to make such a 
determination, it should be so 
indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected arthritis of the 
low back.  If so, all such manifestations 
should be described in detail.  The 
discussion must include notation as to 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief, or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  The RO should 
reconsider the issue of service 
connection for arthritis of the left hip.  
If this claim is determined to be well 
grounded, all appropriate development 
should be undertaken.  As to the claim 
for a rating in excess of 10 percent for 
arthritis of the low back, consideration 
should be given to 38 C.F.R. §§ 4.40 and 
4.45, the provisions of DeLuca and 
VAOPGCPREC 36-97 (Dec. 12, 1997) and 
whether a separate rating may be assigned 
for any neurological aspects of the 
service connected arthritis of the low 
back.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case, to 
include discussion of whether the 
arthritis in the low back is traumatic or 
degenerative.  Consideration should 
additionally be given to the recent case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  If the veteran fails to appear 
for a scheduled examination, the RO 
should include verification in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



